  Case 19-35231-KRH                          Doc 7 Filed 10/09/19 Entered 10/10/19 00:23:16                                          Desc Imaged
                                                  Certificate of Notice Page 1 of 5
Information to identify the case:
Debtor 1                 Charles Edward Andrews Jr.                                             Social Security number or ITIN     xxx−xx−9387

                         First Name   Middle Name    Last Name                                  EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                                        Social Security number or ITIN _ _ _ _
(Spouse, if filing)      First Name   Middle Name    Last Name
                                                                                                EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court        Eastern District of Virginia
                                                                                                Date case filed for chapter 13 10/4/19
Case number:          19−35231−KRH

Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                    12/17


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read all pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                               About Debtor 1:                                              About Debtor 2:
1. Debtor's full name                          Charles Edward Andrews Jr.

2. All other names used in the
   last 8 years
                                               5427 Mason Manor Drive
3. Address                                     Henrico, VA 23223
                                               James E. Kane                                                Contact phone 804−225−9500
                                               Kane & Papa, PC                                              Email: jkane@kaneandpapa.com
4. Debtor's  attorney
   Name and address
                                               1313 East Cary Street
                                               P.O. Box 508
                                               Richmond, VA 23218−0508

5. Bankruptcy trustee                          Carl M. Bates                                                Contact phone (804) 237−6800
      Name and address                         P. O. Box 1819
                                               Richmond, VA 23218                                           Email: station01@richchap13.com




                                                                                                                              For more information, see page 2 >
Official Form 309I Notice of Chapter 13 Bankruptcy Case [b309ivOct18.jsp]                                                                                 page 1
  Case 19-35231-KRH                          Doc 7 Filed 10/09/19 Entered 10/10/19 00:23:16                                                 Desc Imaged
                                                  Certificate of Notice Page 2 of 5
Debtor Charles Edward Andrews Jr.                                                                                                     Case number 19−35231−KRH

6. Bankruptcy clerk's office                                                                                       For the Court:

    Documents in this case may be              701 East Broad Street                                               Clerk of the Bankruptcy Court:
    filed at this address. You may             Richmond, VA 23219                                                  William C. Redden
    inspect all records filed in this
    case at this office or online at           Hours open Monday − Friday, 9:00 AM − 4:00 PM                       Date: October 7, 2019
    www.pacer.gov.                             ET, except on holidays.

   McVCIS 24−hour case                         Contact phone 804−916−2400
   information:
   Toll Free 1−866−222−8029
7. Meeting of creditors                      November 21, 2019 at 11:00 AM                                      Location:
    Debtors must attend the meeting to                                                                          Office of the U.S. Trustee, 701 East Broad
    be questioned under oath. In a joint                                                                        Street − Suite 4300, Richmond, VA 23219−1885
                                             The meeting may be continued or adjourned to a later
    case, both spouses must attend.          date. If so, the date will be on the court docket.
    Creditors may attend, but are not
    required to do so.
8. Deadlines                                  Deadline to file a complaint to challenge                                Filing deadline: January 21, 2020
    The bankruptcy clerk's office must        dischargeability of certain debts:
    receive these documents and any
    required filing fee by the following
    deadlines.                                You must file:
                                              • a motion if you assert that the debtors are
                                                 not entitled to receive a discharge under
                                                 U.S.C. § 1328(f) or
                                              • a complaint if you want to have a particular
                                                 debt excepted from discharge under
                                                 11 U.S.C. § 523(a)(2)or (4).
                                              Deadline for all creditors to file a proof of claim                      Filing deadline: December 13, 2019
                                              (except governmental units):
                                              Deadline for governmental units to file a proof of                       Filing deadline: April 1, 2020
                                              claim:


                                              Deadlines for filing proof of claim:
                                               A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                              www.uscourts.gov or any bankruptcy clerk's office.
                                              If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                              a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                              Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                              claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                              For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                              including the right to a jury trial.


                                              Deadline to file an Objection to a Proof of Claim is 90 days after the deadline set forth
                                              above to file a Proof of Claim.


                                              Deadline to object to exemptions:                                         Filing deadline:    30 days after the
                                              The law permits debtors to keep certain property as                                           conclusion of the
                                              exempt. If you believe that the law does not authorize                                        meeting of creditors
                                              an exemption claimed, you may file an objection.




                                                                                                                                     For more information, see page 3 >
Official Form 309I Notice of Chapter 13 Bankruptcy Case [b309ivOct18.jsp]                                                                                        page 2
  Case 19-35231-KRH                          Doc 7 Filed 10/09/19 Entered 10/10/19 00:23:16                                               Desc Imaged
                                                  Certificate of Notice Page 3 of 5
Debtor Charles Edward Andrews Jr.                                                                                                   Case number 19−35231−KRH

9. Filing of Chapter 13 Plan                  Local Rule 3015−2 requires attorney for debtor(s) or pro se debtor(s) to serve the Chapter 13 Plan and Related
   and Related Motions and                    Motions on creditors and interested parties. Objections must be filed not later than 7 days prior to the date set
                                              for the confirmation hearing. If no objections are timely filed, there will be no confirmation hearing. Timely
   Hearing on Confirmation                    filed objections will be heard at the confirmation hearing scheduled to be held:

                                              December 18, 2019 at 11:10 AM,

                                              Location: Judge Huennekens − Courtroom, U. S. Bankruptcy Court, 701 E. Broad St., Rm. 5000,
                                              Richmond, VA 23219
10. Creditors with a foreign                  If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                   extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                              any questions about your rights in this case.
11. Filing a chapter 13                       Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                           according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                              plan and appear at the confirmation hearing. A copy the plan, if not enclosed, will be sent to you later, and if the
                                              confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                              debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                              court orders otherwise.
12. Exempt property                           The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                              distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                              exempt. You may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe that
                                              the law does not authorize an exemption that debtors claimed, you may file an objection by the deadline.
13. Discharge of debts                        Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                              However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                              are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                              as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                              523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline.
                                              If you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                              must file a motion.
14. Local Rule Dismissal                      Case may be dismissed for failure to timely file lists, schedules and statements, or to attend meeting of
    Warning                                   creditors. (Local Bankruptcy Rules 1007−1, 1007−3, and 2003−1.) Trustee may at the meeting give notice of
                                              intention to abandon property burdensome or of inconsequential value or intent to sell nonexempt property that
                                              has an aggregate gross value less than $2,500. Objections thereto must be filed pursuant to Local Bankruptcy
                                              Rules 6004−2 and 6007−1.
15. Manner of Payment of Fees Exact Change Only accepted for cash payment of fees and services. Payment may also be made by
                                              non−debtor's check, money order, cashier's check or a 'not to exceed check' made payable to Clerk, U.S.
                                              Bankruptcy Court, or any authorized non−debtor's credit card.
Electronic bankruptcy notices are delivered faster than the U.S. Mail if you have a PC with Internet connection or a Fax machine. For more information,
go to bankruptcynotices.uscourts.gov or call, toll free: 877−837−3424. Case/docket information available on Internet @ www.vaeb.uscourts.gov

ATTENTION DEBTORS: Receive your court notices and orders by email through the DeBN. Same−day delivery. Convenient Access. Free. For more
information and to download the request form, go to www.vaeb.uscourts.gov and select the Debtor Electronic Bankruptcy Noticing link from the
ATTENTION DEBTORS DeBN banner.




Official Form 309I Notice of Chapter 13 Bankruptcy Case [b309ivOct18.jsp]                                                                                     page 3
        Case 19-35231-KRH       Doc 7 Filed 10/09/19 Entered 10/10/19 00:23:16                 Desc Imaged
                                     Certificate of Notice Page 4 of 5
                                      United States Bankruptcy Court
                                      Eastern District of Virginia
In re:                                                                                  Case No. 19-35231-KRH
Charles Edward Andrews, Jr.                                                             Chapter 13
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0422-7           User: stehlem                Page 1 of 2                   Date Rcvd: Oct 07, 2019
                               Form ID: 309I                Total Noticed: 32


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 09, 2019.
db             +Charles Edward Andrews, Jr.,     5427 Mason Manor Drive,    Henrico, VA 23223-5858
15052607       +Access Receivables Management,     PO Box 1377,   Cockeysville, MD 21030-6377
15052608       +Ad Astra Recovery,    7330 West 33rd Street North,     Suite 118,    Wichita, KS 67205-9370
15052609       +Allied Cash Advance,    5108 Nine Mile Rd,    Richmond, VA 23223-3341
15052611       +American Webb Loan,    c/oGlobal Trust Mang.,    4805 W. Laurel St.,     Tampa, FL 33607-4552
15052614       +CBE Group,   PO Box 2217,    Waterloo, IA 50704-2217
15052618       +FBCS,   330 S Warminster Road Ste 353,     Hatboro, PA 19040-3433
15052620        Gilliam & Mikula, PLLC,    804 Moorefield Park Drive,     Suite 200,    Richmond, VA 23236-3671
15052621       +Henrico County Treasurer,    4301 E Parham Road,     Henrico, VA 23228-2745
15052625       +North American Partners In Ane,     P.O. Box 37090,    Baltimore, MD 21297-3090
15052626       +Ortho Virginia,    PO Box 35725,    Richmond, VA 23235-0725
15052628      ++PORTFOLIO RECOVERY ASSOCIATES LLC,     PO BOX 41067,    NORFOLK VA 23541-1067
               (address filed with court: Portfolio Recovery,       PO Box 12903,    Norfolk, VA 23541-0000)
15052627       +PennyMac,   Po Box 514387,    Los Angeles, CA 90051-4387
15052629       +Saddlewood Townhomes,    3801 Elfstone Lane,    Richmond, VA 23223-1130
15052633       +TACS,   P O Box 31800,    Henrico, VA 23294-1800

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: jkane@kaneandpapa.com Oct 08 2019 03:53:21        James E. Kane,    Kane & Papa, PC,
                 1313 East Cary Street,    P.O. Box 508,    Richmond, VA 23218-0508
tr             +E-mail/Text: station01@richchap13.com Oct 08 2019 03:54:01        Carl M. Bates,    P. O. Box 1819,
                 Richmond, VA 23218-1819
15052610       +EDI: ACBK.COM Oct 08 2019 07:43:00       American Credit Accept,    961 E Main St,
                 Spartanburg, SC 29302-2185
15052612        EDI: BANKAMER2.COM Oct 08 2019 07:33:00       Bank of America,    Attn: Bankruptcy,    P.O. 15102,
                 Wilmington, DE 19886-0000
15052615        EDI: COMCASTCBLCENT Oct 08 2019 07:33:00       Comcast,   Attn: Bankruptcy,    PO Box 3012,
                 Southeastern, PA 19398-0000
15052613       +EDI: CAPITALONE.COM Oct 08 2019 07:33:00       Capital One,    Attn: Bankruptcy,    Po Box 30285,
                 Salt Lake City, UT 84130-0285
15052616       +E-mail/Text: bncnotices@becket-lee.com Oct 08 2019 03:54:47        Conn’s HomePlus,
                 Attn: Bankruptcy Dept,    Po Box 2358,    Beaumont, TX 77704-2358
15052617       +EDI: RCSFNBMARIN.COM Oct 08 2019 07:33:00       Credit One Bank,    Attn: Bankruptcy Department,
                 Po Box 98873,    Las Vegas, NV 89193-8873
15052617       +E-mail/PDF: creditonebknotifications@resurgent.com Oct 08 2019 04:00:40        Credit One Bank,
                 Attn: Bankruptcy Department,    Po Box 98873,    Las Vegas, NV 89193-8873
15052619       +EDI: AMINFOFP.COM Oct 08 2019 07:43:00       First PREMIER Bank,    Attn: Bankruptcy,
                 Po Box 5524,    Sioux Falls, SD 57117-5524
15052622        EDI: IRS.COM Oct 08 2019 07:33:00       Internal Revenue Service,    400 North 8th Street,
                 Richmond, VA 23219-0000
15052623       +E-mail/Text: mmrgbk@miramedrg.com Oct 08 2019 03:54:15       Miramed Revenue Group,
                 Attn: Bankruptcy,    360 East 22nd Street,    Lombard, IL 60148-4924
15052624       +E-mail/Text: helen.ledford@nrsagency.com Oct 08 2019 03:54:51        Natiowide Recovery Service,
                 Attn: Bankruptcy,    Po Box 8005,   Cleveland, TN 37320-8005
15052630       +EDI: SWCR.COM Oct 08 2019 07:43:00       Southwest Credit Systems,    4120 International Parkway,
                 Suite 1100,   Carrollton, TX 75007-1958
15052631       +E-mail/Text: bankruptcy@speedyinc.com Oct 08 2019 03:53:46        Speedy Cash,    PO Box 780408,
                 Wichita, KS 67278-0408
15052632       +E-mail/Text: bankruptcymortgage@suntrust.com Oct 08 2019 03:53:53        Suntrust,
                 P.O. Box 27767,    Richmond, VA 23261-7767
15052634       +E-mail/Text: bankruptcydepartment@tsico.com Oct 08 2019 03:54:40        Transworld Sys,
                 500 Virginia Dr,    Ste 514,   Fort Washington, PA 19034-2733
15052635       +E-mail/Text: bkr@taxva.com Oct 08 2019 03:54:28       Virginia Department of Taxatio,
                 PO Box 2369,    Richmond, VA 23218-2369
                                                                                               TOTAL: 18

           ***** BYPASSED RECIPIENTS *****
NONE.                                                                                          TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).
       Case 19-35231-KRH                Doc 7 Filed 10/09/19 Entered 10/10/19 00:23:16                              Desc Imaged
                                             Certificate of Notice Page 5 of 5


District/off: 0422-7                  User: stehlem                      Page 2 of 2                          Date Rcvd: Oct 07, 2019
                                      Form ID: 309I                      Total Noticed: 32


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 09, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 5, 2019 at the address(es) listed below:
              Carl M. Bates   station01@richchap13.com,
               station10@richchap13.com;station03@richchap13.com;station07@richchap13.com;station06@richchap13.c
               om
              James E. Kane   on behalf of Debtor Charles Edward Andrews, Jr. jkane@kaneandpapa.com,
               cmdodd@kaneandpapa.com,legan@kaneandpapa.com;kanejr88258@notify.bestcase.com,
               bfrazier@kaneandpapa.com,gwhite@kaneandpapa.com
              John P. Fitzgerald, III   USTPRegion04.RH.ECF@usdoj.gov
                                                                                             TOTAL: 3
